DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-13 in the reply filed on February 14, 2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2018/0056636).
Regarding claim 1, Xie discloses an electronic device, comprising: a housing (Fig. 1B); and a flexible display (100) in the housing having a bending region (FA) that bends about a bend axis, wherein the flexible display (100) includes display layers configured to emit light (π[0050]) and a display cover layer (300) that covers the display layers and wherein the display cover layer comprises at least one transparent dielectric layer (BF, π[0061]) and a layer of self-healing material (FCL, π[0061]) that covers the at least one dielectric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2018/0056636) in view of Brotzman et al. US (10,033,015).
Regarding claim 9, Xie fails to exemplify further comprising: control circuitry configured to initiate self- healing in the self-healing material using a stimulus. Brotzman discloses electronic device, comprising: a housing; and a flexible display (200) in the housing having a bending region that bends about a bend axis (exemplified in Fig. 1), wherein the flexible display (200) includes display layers configured to emit light (Column 1, lines 40-45) and a display cover layer (200) that covers the display layers and wherein the display cover layer comprises at least a layer of self-healing material, and further comprising: control circuitry configured to initiate self- healing in the self-healing material using a stimulus (Column 5, lines 13-28) in order to repair non-permanent deformation or damages of the cover layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the control circuitry as disclosed by Brotzman in the electronic device of Xie in order to initiate self- healing in the self-healing material using a stimulus to repair non-permanent deformation or damages of the cover layer.
Regarding claims 10-12, Xie in view of Brotzman fails to exemplify wherein the control circuitry is configured to initiate the self-healing in the self-healing material using the stimulus in response to user input, according to a predetermined schedule, or when the electronic device is charging. One skilled in the art would have reasonable contemplate configuring the control circuit to generate a stimulus under the claimed parameters in order to achieve the self-healing process, as an obvious matter of design engineering. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to configure the control circuitry to initiate the self-healing in the self-healing material using the stimulus in response to user input, according to a predetermined schedule, or when the electronic device is charging in order to generate a stimulus under chosen parameters to achieve the self-healing process.

Allowable Subject Matter
Claims 2-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of the at least one transparent dielectric layer comprises a single transparent dielectric layer that has a first portion with a first thickness and a second portion with a second thickness that is less than the first thickness and wherein the second portion is configured to bend about the bend axis.
Regarding claim(s) 3, claims(s) 3 is/are allowable for the reasons given in claim(s) 2 because of its/their dependency status from claim(s) 2.
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of the display cover layer has first and second rigid portions and a flexible portion and wherein the at least one transparent dielectric layer comprises a first transparent dielectric layer in the first rigid portion, a second transparent dielectric layer in the second rigid portion, and a third transparent dielectric layer that spans the first and second rigid portions and the flexible portion.
Regarding claim(s) 5-8, claims(s) 5-8 is/are allowable for the reasons given in claim(s) 4 because of its/their dependency status from claim(s) 4.
Regarding claim(s) 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 13, and specifically comprising the limitation of the stimulus is light and wherein the control circuitry is configured to emit light using the display layers to initiate the self-healing in the self-healing material.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879